MEMORANDUM ENDORSED




                                                                                    USDC SDNY
                                                               March 30, 2020       DOCUMENT
                                                                                    ELECTRONICALLY FILED
 BY ECF                                                                             DOC #:
                                                                                    DATE FILED:
 Honorable Gregory H. Woods
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re:     United States v. Cesar Espinoza,
         19 Cr. 641 (GHW)

 Dear Judge Woods:

        I write in advance of the conference scheduled for April 7, 2020, to advise the
 Court that the parties expect to resolve this matter by the plea agreement attached
 hereto as Exhibit A. In light of the ongoing coronavirus pandemic, I request that the
 Court adjourn the April 7 conference, refer this matter for a pre-sentence investigation
 report, and set a date for a combined plea and sentencing proceeding. The government
 consents to this request.

       The Probation Department is able to conduct pre-sentence interviews
 telephonically during this crisis, and ordering the PSR now will allow the Court to
 conduct the plea and sentencing on the same date. That will minimize the number of in-
 person court appearances and mitigate the risk that Mr. Espinoza, whose stipulated
 Guidelines range is 0–6 months, may develop COVID-19 if he were remanded between
 plea and sentencing. (Both MCC and MDC are crowded facilities with few doctors and
 multiple confirmed coronavirus cases.)

                                                               Respectfully submitted,
                                                                /s/
                                                               Clay H. Kaminsky
                                                               Assistant Federal Defender
                                                               (212) 417-8749

  cc:    AUSA Nicholas Bradley
   Application denied without prejudice. This application for an adjournment does not comply with the
   Court's Individual Rule 2(E). The application may be renewed in conformity with that rule. To the extent
   that there is an application for the exclusion of time, counsel is required to submit a proposed order to
   implement the exclusion of time in accordance with that rule.
  The Clerk of Court is directed to terminate the motion pending
  at Dkt. No. 26.
   SO ORDERED
   March 31, 2020
